—Appeal from order, Family Court, New York County (Gloria Sosa-Lintner, J.), entered on or about May 5, 1997, which granted the application of the Law Guardian to parole the child Karan L. to her mother, unanimously dismissed, without costs, as moot.
While the court noted significant differences in the respondent mother’s relationships with her two daughters, it was nevertheless an abuse of discretion to return the older daughter, Karan, to her mother pending the outcome of a hearing pursuant to Family Court Act § 1028. The evidence of respondent’s neglect and abuse of Fatima, the younger child, demon*173strated such an impaired level of parental judgment as to create a substantial risk of harm to the other child Karan.
Nevertheless, after this Court stayed the order appealed from, the Family Court entered a subsequent, undated order, which ordered that Karan be placed in the custody of petitioner pending further proceedings inasmuch as this Court had stayed the parole of Karan to her mother and no other relatives were willing to take her. Under the circumstances, the petitioner’s appeal is rendered moot. We note that the fact-finding hearing is presently taking place. Concur—Sullivan, J. P., Williams, Mazzarelli, Andrias and Colabella, JJ.